As filed with the Securities and Exchange Commission on May 29, 2014 Registration No. 333-195834 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 inTEST Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2370659 (I.R.S. Employer Identification Number) 804 East Gate Drive, Suite 200 Mt. Laurel, New Jersey 08054 (856) 505-8800 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Hugh T. Regan, Jr. Treasurer, Secretary and Chief Financial Officer inTEST Corporation 804 East Gate Drive, Suite 200 Mt. Laurel, New Jersey 08054 (856) 505-8800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Patricia A. Gritzan, Esquire Saul Ewing LLP 1500 Market Street, 38th Floor Centre Square West Philadelphia, PA 19102-2186 (215) 972-7139 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount To Be Registered (1) Proposed Maximum Offering Price per Share or Unit of Security (1)(2) Proposed Maximum Aggregate Offering Price (1)(2) Amount of Registration Fee Common Stock(3)(4)(5)(6) Preferred Stock(4)(5)(6) Warrants(5)(6) Units(6) Total In no event will the aggregate initial offering price of all securities issued from time to time by the registrant under this registration statement exceed $30,000,000, or its equivalent in any other currency, currency units, or composite currency or currencies. The securities covered by this registration statement to be sold by the registrant may be sold separately, together, or as units with other securities registered under this registration statement. In addition, pursuant to General Instruction I.B.6 of Form S-3, the securities offered and sold by the registrant under this registration statement during any period of twelve (12) months immediately prior to, and including, such sale may not exceed one-third of the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant. The proposed maximum per share or unit of security and aggregate offering prices per class of securities will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered under this registration statement and is not specified as to each class of security pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the "Securities Act"). Subject to notes (1) and (2), this registration statement covers an indeterminate amount of common stock, as may be sold, f☒rom time to time, at indeterminate prices, by the registrant. Subject to notes (1) and (2), this registration statement covers an indeterminate number of shares of preferred stock, as may be sold, from time to time, at indeterminate prices, by the registrant. Also covered is an indeterminate amount of common stock (i) as may be issuable or deliverable upon conversion of shares of preferred stock, and (ii) as may be required for delivery upon conversion of shares of preferred stock as a result of anti-dilution provisions. Subject to notes (1) and (2), this registration statement covers an indeterminate amount and number of warrants representing rights to purchase common stock, preferred stock or units consisting of any combination of such securities registered under this registration statement, as may be sold, from time to time, at indeterminate prices by the registrant. Also covered is an indeterminate amount of common stock, preferred stock or units (i) as may be issuable or deliverable upon exercise of warrants and (ii) as may be required for delivery upon exercise of any warrants as a result of anti-dilution provisions. (6) Subject to notes (1) and (2), this registration statement covers an indeterminate amount and number of units consisting of any combination of any other security or securities covered by this registration statement to purchase common stock, preferred stock or warrants registered under this registration statement, as may be sold, from time to time, at indeterminate prices by the registrant. Also covered is an indeterminate amount of common stock, preferred stock and warrants (i) as may be issuable or deliverable upon exchange or conversion of units and (ii) as may be required for delivery upon exchange or conversion of any units as a result of anti-dilution provisions. Calculated pursuant to Rule 457(o) under the Securities Act. This Registration Statement is filed in accordance with Rule 415(a)(6) under the Securities Act of 1933 (the "Securities Act") and registers only securities that were previously registered and remain unsold. Pursuant to Rule 415(a)(6) under the Securities Act, this Registration Statement solely relates to $30,000,000 aggregate initial offering price of unsold securities registered by the registrant under Registration Statement No. 333-173920 filed on May4, 2011, and declared effective on May 16, 2011, in connection with which a filing fee of $3,483 was paid for the registration of such securities. No additional securities are being registered hereunder and, in accordance with Rule 415(a)(6) under the Securities Act, no registration fee is due. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where such offer or sale is not permitted. Subject to Completion, Dated May 29, 2014 PROSPECTUS inTEST Corporation Common Stock Preferred Stock Warrants Units We may offer to the public from time to time in one or more series or issuances: ● shares of our common stock; ● shares of our preferred stock; ● warrants to purchase shares of our common stock and/or preferred stock; ● units, consisting of common stock, preferred stock and/or warrants; or ● any combination of these securities. This prospectus provides a general description of the securities that we may offer. Each time that securities are sold under this prospectus, we will provide specific terms of the securities offered in a supplement to this prospectus. The prospectus supplement may also add, update or change information contained in this prospectus. This prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. You should read both this prospectus and the applicable prospectus supplement together with additional information described under the heading "Where You Can Find More Information" before you make your investment decision. Securities sold under this prospectus shall be sold directly to purchasers or through agents on our behalf or through underwriters or dealers as designated from time to time. If any agents or underwriters are involved in the sale of any of these securities, the applicable prospectus supplement will provide the names of the agents or underwriters and any applicable fees, commissions or discounts. Our common stock is listed on NYSE MKT under the symbol "INTT." On May 23, 2014, the last reported sale price of our common stock reported on NYSE MKT was $3.80 per share. We will provide information in any applicable prospectus supplement regarding any listing of securities other than shares of our common stock on any securities exchange. The aggregate market value of our outstanding common stock held by non-affiliates was $30,201,733 based on 10,562,678 shares of outstanding common stock, of which 7,947,824 shares, are held by non-affiliates, and a per share price of $3.80 based on the closing sale price of our common stock on May 23, 2014. We have not offered any securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date of this prospectus. Investing in our securities involves certain risks. Before investing, you should refer to the "Risk Factors" on page 2 of this prospectus, together with the risk factors contained in any applicable prospectus supplement. This prospectus may not be used to offer or sell any securities unless accompanied by a prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. We may sell these securities on a continuous or delayed basis directly, through agents, dealers or underwriters as designated from time to time, or through a combination of these methods. We reserve the sole right to accept, and together with any agents, dealers and underwriters, reserve the right to reject, in whole or in part, any proposed purchase of securities. If any agents, dealers or underwriters are involved in the sale of any securities, the applicable prospectus supplement will set forth any applicable commissions or discounts. Our net proceeds from the sale of securities also will be set forth in the applicable prospectus supplement. The date of this prospectus is . TABLE OF CONTENTS Prospectus Page ABOUT THIS PROSPECTUS 1 THE COMPANY 1 SUMMARY 2 RISK FACTORS 3 CAUTIONARY NOTE REGARDING FOWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 3 PLAN OF DISTRIBUTION 3 DESCRIPTION OF OUR COMMON STOCK 4 DESCRIPTION OF OUR PREFERRED STOCK 4 DESCRIPTION OF OUR WARRANTS 6 DESCRIPTION OF OUR UNITS 7 WHERE YOU CAN FIND MORE INFORMATION 8 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 8 LEGAL MATTERS 9 EXPERTS 9 ABOUT THIS PROSPECTUS This prospectus is part of a "shelf" registration statement. Under this process, we may sell, at any time and from time to time, in one or more offerings, any combination of the securities described in this prospectus. The exhibits to our registration statement contain the full text of certain contracts and other important documents we have summarized in this prospectus. Since these summaries may not contain all the information that you may find important in deciding whether to purchase the securities we offer, you should review the full text of these documents. The registration statement and the exhibits can be obtained from the Securities and Exchange Commission (also referred to herein as the "SEC" or the "Commission") or from our corporate Secretary as indicated under the heading "Where You Can Find More Information." This prospectus only provides you with a general description of the securities we may offer. Each time we sell securities, we will provide a prospectus supplement that contains specific information about the terms of those securities and the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with the additional information described below under the heading "Where You Can Find More Information." We have not authorized any dealer, agent or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus and any accompanying prospectus supplement. You must not rely upon any information or representation not contained or incorporated by reference in this prospectus or an accompanying prospectus supplement. This prospectus and the accompanying prospectus supplement, if any, do not constitute an offer to sell or the solicitation of an offer to buy any securities other than the registered securities to which they relate, nor do this prospectus and the accompanying prospectus supplement constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. You should not assume that the information contained in this prospectus and the accompanying prospectus supplement, if any, is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus and any accompanying prospectus supplement is delivered or securities are sold on a later date. References in this prospectus to the terms the "Company," the "Corporation," "inTEST," "we," "our" and "us," or other similar terms, mean inTEST Corporation, unless we state otherwise or the context indicates otherwise. THE COMPANY We are an independent designer, manufacturer and marketer of thermal management products and semiconductor automatic test equipment (ATE) interface solutions, which are used by semiconductor manufacturers to perform final testing of integrated circuits (ICs) and wafers. Our high performance products are designed to enable semiconductor manufacturers to improve the speed, reliability, efficiency and profitability of their IC test processes. Our products are also sold into the automotive, consumer electronics, defense/aerospace, energy, industrial and telecommunications markets. Specific products include thermal management systems, manipulator and docking hardware products and customized interface solutions. We have established strong relationships with our customers globally, which we support through a network of local offices. Our largest customers include Advanced Semiconductor Engineering, Inc., Avago Technologies Limited, Chain-Logic International Corp., Emerson Electric Co., Hakuto Co. Ltd., LTX-Credence Corporation, NXP Semiconductors N.V., ON Semiconductor Corporation, Teradyne, Inc. and Texas Instruments Incorporated. The consolidated entity is comprised of inTEST Corporation (parent) and our wholly-owned subsidiaries. inTEST Corporation was incorporated in New Jersey in 1981 and reincorporated in Delaware in April 1997. Our principal executive offices are located at 804 East Gate Drive, Suite 200, Mt. Laurel, NJ 08054 and our telephone number is (856) 505-8800. Our website is located at www.intest.com. 1 SUMMARY Securities We Are Offering We may offer any of the following securities from time to time: ● shares of our common stock; ● shares of our preferred stock; ● warrants to purchase shares of our common stock and/or preferred stock; ● units, consisting of common stock, preferred stock and/or warrants; or ● any combination of these securities. When we use the term "securities" in this prospectus, we mean any of the securities we may offer with this prospectus, unless we say otherwise. The total dollar amount of all securities that we may issue pursuant to this prospectus will not exceed $30,000,000. This prospectus, including the following summary, describes the general terms that may apply to the securities. The specific terms of any particular securities that we may offer will be described in a separate supplement to this prospectus. Common Stock .We may offer shares of our common stock. Our common stock currently is listed on NYSE MKT under the symbol "INTT." Preferred Stock.
